PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,115,722
Issue Date: 7 Sep 2021
Application No. 13/671,626
Filing or 371(c) Date: 8 Nov 2012
Attorney Docket No. 007412.01673
:
:
:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the PETITION UNDER 37 C.F.R. § 1.183, filed June 6, 2022, which requests waiver under 37 CFR 1.183 of 37 CFR 1.704(d), insofar as 37 CFR 1.704(d) requires an applicant to file a safe harbor statement under 37 CFR 1.704(d) at the time an Information Disclosure Statement (“IDS”) is filed. The Information Disclosure statements filed on December 19, 2014, September 8, 2015, February 29, 2016, August 4, 2016, May 23, 2017, December 20, 2017 and July 16, 2018 were not filed with proper 37 CFR 1.704(d) statements, and this resulted in applicant being charged with reductions under 37 CFR 1.704(c)(8). The petition also requests correction of the patent term adjustment under 37 CFR 1.705(b) from forty-nine (49) days to five hundred thirty-five (535) days in light of the Rule 183 petition and the fact that the Office failed to recognize safe harbor statements under 37 CFR 1.704(d) filed with IDSs on May 23, 2017, December 20, 2017, and July 16, 2018.

The petition under 37 CFR 1.183 for waiver of the timing requirement of statements under 37 CFR 1.704(d) is GRANTED.

The petition under 37 CFR 1.705(b) that the revised patent term adjustment indicated on the patent be corrected to five hundred thirty-five (535) days is GRANTED.   


Relevant Procedural History

On September 7, 2021, the patent issued with a PTA determination of 49 days. On November 5, 2021, patentee filed a petition under 37 CFR 1.705(b) seeking an adjustment of the determination of 49 days to 535 days, arguing the Office failed to recognize safe harbor statements under 37 CFR 1.704(d) filed with IDSs on May 23, 2017, December 20, 2017, and July 16, 2018. Patentee also filed a petition under 37 CFR 1.183 requesting the Office accept the concurrently filed safe harbor statements under 37 CFR 1.704(d)(1) for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016. 

Granting the November 5, 2021 petition under 183 would have resulted in the removal of reductions for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016. However, there are other IDS filed prior to the IDSs filed on December 19, 2014, September 8, 2015, and February 29, 2016 that lack proper statements under 37 CFR 1.704(d)(1), as well. Specifically, the safe harbor statements submitted contemporaneously with the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 have a meaning which differ from the language of 37 CFR 1.704(d)(1).

Therefore, the Office mailed a Request for Information on January 12, 2022, which stated:

If petitioner desires to obtain the benefit of 1.704(d) statements for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 , the statements under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a supplement to the petition under 1.183 must be filed and granted in order to waive the requirement of 1.704(d) that the 1.704(d) statement accompany the IDS.  

On March 11, 2022, patentee filed a PETITION UNDER 37 C.F.R. §1.183, requesting waiver of  the timing requirement of 37 CFR 1.704(d), insofar as 37 CFR 1.704(d) requires an applicant to file a safe harbor statement under 37 CFR 1.704(d) at the time an IDS is filed, and a request that the Office adjust the PTA from 49 to 535 days, which was treated under a renewed request for reconsideration of PTA under 37 CFR 1.705(b). Patentee submitted statements under 37 CFR 1.704(d)(1)(i) for the IDSs filed on November 21, 2014, December 19, 2014, July 24, 2015, October 5, 2015, December 28, 2015, January 20, 2016, April 28, 2015, June 10, 2015, September 8, 2015, and February 29, 2016 on March 11, 2022 on March 11, 2022, as well.

The Office mailed a second Request for Information on April 7, 2022, which stated:

If petitioner desires to obtain the benefit of 1.704(d) statements for the IDS filed on January 6, 2016, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a supplement to the petition under 1.183 must be filed and granted in order to waive the requirement of 1.704(d) that the 1.704(d) statement accompany the IDS.  

The present renewed petitions under 37 CFR 1.183 and 1.705(b) and a safe harbor statement under 37 CFR 1.704(d)(1) for the IDS filed on January 6, 2016 was filed on June 6, 2022. 

Decision

The patent sets forth a PTA based on the following determinations: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 239 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 571 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
761 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA set forth on the patent is 49 days (239 days of A Delay + 0 days of B Delay + 571 days of C Delay - 0 days of Overlap - 761 days of Applicant Delay). 

Patentee asserts no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the IDSs on May 23, 2017, December 20, 2017, and July 16, 2018, because they were accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1) when the IDSs were filed. This would result in the removal of (1) a 83 day period of reduction for the May 23, 2017 IDS, (2) a 61 day period of reduction for the December 20, 2017 IDS, and (3) a 48 day period of reduction for the July 16, 2018 IDS.

In addition, patentee argues the Office should remove the reductions under 37 CFR 1.704(c)(8) for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016 because although the aforementioned IDSs were not accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1) when filed, the instant petition under 37 CFR 183 to waive the timing requirement of the statement under of 37 CFR 1.704(d) should be granted and the later filed statements under 37 CFR 1.704(d) should be accepted. 

Patentee has also filed safe harbor statements under 37 CFR 1.704(d)(1) for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 with either the March 11, 2022 or June 6, 2022 filings and requests waiver of the timing requirement of the statement under 37 CFR 1.704(d) for those IDSs, as well.

Patentee argues the correct period of Applicant Delay is 275 days (90 + 30 + 63 + 92) days and the correct PTA is 535 days (239 days of A Delay + 0 days of B Delay + 571 days of C Delay - 0 days of Overlap – 275 days of Applicant Delay).

As will be discussed, the Office concurs that no reductions are warranted under 37 CFR 1.704(c)(8) for the IDSs filed on April 6, 2017, May 23, 2017, December 20, 2017, and July 16, 2018, because they were accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1) when the IDSs were filed.

The petition under 37 CFR 1.183 to waive the timing requirement of the safe harbor statement under 37 CFR 1.704(d) with respect to the IDSs filed on November 21, 2014, December 19, 2014, April 28,2 015, June 10, 2015, July 24, 2015, September 8, 2015, December 18, 2015, January 6, 2016, January 20, 2016, February 29, 2016, and August 4, 2016 is granted.

The period of Applicant Delay is 275 (90 + 30 + 63 + 92) days.

Therefore, the correct PTA is 535 days (239 days of A Delay + 0 days of B Delay + 571 days of C Delay - 0 days of Overlap - 275 days of Applicant Delay).

A Delay

Patentee does not dispute the Office’s prior determination that the period of A Delay is 239 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 239 days.

B Delay

Patentee does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

Patentee does not dispute the Office’s prior determination the period of C Delay is 571 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 571 days.

Overlap

Patentee does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

Patentee disputes the Office’s prior determination that the period of Applicant Delay is 761 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 275 days.

The Office and Patentee agree with respect to 4 reductions under 37 CFR 1.704(b).

The Office and Patentee are in agreement in regards to a 90-day period of reduction pursuant to 37 CFR 1.704(b) for the period beginning December 2, 2016 and ending March 1, 2017. The Office mailed a non-final Office action on September 1, 2016.  Accordingly, the three-month response date was December 1, 2016. However, the patentee did not file a reply until March 1, 2017; and 

The Office and Patentee are in agreement in regards to a 30-day period of reduction pursuant to 37 CFR 1.704(b) for the period beginning September 21, 2017 and ending October 20, 2017. The Office mailed a final Office action on June 20, 2017.  Accordingly, the three-month response date was September 20, 2017. However, the patentee did not file a reply until October 20, 2017;

The Office and Patentee are in agreement in regards to a 63-day period of reduction pursuant to 37 CFR 1.704(b) for the period beginning March 28, 2018 ending May 29, 2018. The Office mailed a non-final Office action on December 27, 2017.  Accordingly, the three-month response date was March 27, 2018. However, the patentee did not file a reply until May 29, 2018; and

The Office and Patentee are in agreement in regards to a 92-day period of reduction pursuant to 37 CFR 1.704(b) for the period beginning November 29, 2018 ending February 28, 2019. The Office mailed a final Office action on August 28, 2018.  Accordingly, the three-month response date was November 28, 2018. However, the patentee did not file a reply until February 28, 2019.

The other reductions -- a 35 day period of reduction for the IDS filed on December 19, 2014, a 134 day period of reduction for the IDS filed on September 8, 2015, a 74 day period of reduction for the IDS filed on February 29, 2016,  a 51 day period of reduction for the IDS filed on August 4, 2016, an 83 day period of reduction for the IDS filed on May 23, 2017, a 61 day period of reduction for the IDS filed on December 20, 2017, and a 48 day period of reduction for the IDS filed on July 16, 2018 – were assessed under 37 CFR 1.704(c)(8). Patentee disputes these reductions.

37 CFR § 1.704 Reduction of period of adjustment of patent term provides:

….

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 

…

(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;  

    
37 CFR 1.704(d)(1) states, in pertinent part, 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 
  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

The aforementioned IDSs were not expressly requested by the examiner. Therefore, the issue is whether or not each IDS contained a proper statement under 37 CFR 1.704(d). 

The May 23, 2017 IDS, the December 20, 2017, and the July 16, 2018 IDS were all accompanied by proper statements under 37 CFR 1.704(d)(1). Therefore, the 83 day period of reduction for the IDS filed on May 23, 2017, the 61 day period of reduction for the IDS filed on December 20, 2017, and the 48 day period of reduction for the IDS filed on July 16, 2018 have been removed.

Patentee argues the Office should remove the reductions under 37 CFR 1.704(c)(8) for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016 because although they were not accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1) when filed, the instant petition under 37 CFR 1.183 to waive the timing requirement of the statement under of 37 CFR 1.704(d) should be granted and the later filed statements under 37 CFR 1.704(d) should be accepted.  The Office concurs. The petition under 37 CFR 1.183 to waive the timing requirement of the safe harbor statement under 37 CFR 1.704(d) for the aforementioned IDSs is GRANTED. The Office will accept the delayed statements under 37 CFR 1.704(d)(1) for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016.

Therefore, the 35 day period of reduction for the IDS filed on December 19, 2014, the 134 day period of reduction for the IDS filed on September 8, 2015, the 74 day period of reduction for the IDS filed on February 29, 2016, and the 51 day period of reduction for the IDS filed on August 4, 2016 have been removed.

Patentee has also filed safe harbor statements under 37 CFR 1.704(d)(1) for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 with either the March 11, 2022 or June 6, 2022 filings and requests waiver of the timing requirement of the statement under 37 CFR 1.704(d) for those IDSs, as well. This request is granted.

The period of Applicant Delay is 275 (90 + 30 + 63 + 92) days, and the correct PTA is 535 days (239 days of A Delay + 0 days of B Delay + 571 days of C Delay - 0 days of Overlap - 275 days of Applicant Delay). The petition under 37 CFR 1.705(b) is GRANTED.

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of five hundred thirty-five (535) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five  hundred thirty-five (535) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction